

AGREEMENT AND PLAN OF REORGANIZATION






This Agreement of Plan of Reorganization (this “Agreement”), dated as of March
21, 2014, by and between Development Capital Group, Inc., a Florida corporation
(“Buyer”), Clearance.co, a California corporation (“Clearance”), the undersigned
shareholders of Clearance (“Sellers”) and the directors of Buyer as set out on
the signature page hereto (the “Directors”).




RECITALS


WHEREAS, Sellers own all of the issued and outstanding shares of capital stock
(the “Shares”) in Clearance;




WHEREAS, Sellers wishes to sell to Buyer, and Buyer wishes to purchase from
Sellers, the Shares;




WHEREAS, Buyer is willing to assume certain convertible promissory notes of
Clearance;




NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:



 




ARTICLE I

DEFINITIONS




The following terms have the meanings specified or referred to in this Article
I:




“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.




“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in California are authorized or required by Law to be
closed for business.


“Code” means the Internal Revenue Code of 1986, as amended.


“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral.

 

“Disclosure Schedules” means the Disclosure Schedules delivered by Sellers and
Buyer concurrently with the execution and delivery of this Agreement.




“Dollars or $” means the lawful currency of the United States.




“Effective Date” means the date of the last signatory to this Agreement.



2


“Employee Benefit Plan” shall mean any (i) Employee Welfare Benefit Plan, (ii)
nonqualified deferred compensation retirement plan or arrangement, or (iii) any
agreement, plan, program, fund, policy, contract or arrangement providing
compensation, pension, retirement, superannuation, profit sharing, thirteenth
month, severance, change in control, termination indemnity, redundancy pay,
bonus, incentive compensation, group insurance, death benefit, health,
cafeteria, flexible benefit, medical expense reimbursement, dependent care,
stock option, stock purchase, stock appreciation rights, savings, consulting,
vacation pay, holiday pay, life insurance, or other employee benefit or fringe
benefit plan, program or arrangement covering any employee or former employee of
Clearance, and the beneficiaries and dependents of any employee or former
employee, regardless of whether it is private, funded, unfunded, financed by the
purchase of insurance, contributory or non- contributory.




“Employee Pension Benefit Plan” shall have the meaning set forth in Section 3(2)
of ERISA.




“Employee Welfare Benefit Plan” shall have the meaning set forth in Section 3(1)
of ERISA.




“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.




“Environmental Claim” means any Action, Governmental Order, lien, fine, penalty,
or, as to each, any settlement or judgment arising therefrom, by or from any
Person alleging liability of whatever kind or nature (including liability or
responsibility for the costs of enforcement proceedings, investigations,
cleanup, governmental response, removal or remediation, natural resources
damages, property damages, personal injuries, medical monitoring, penalties,
contribution, indemnification and injunctive relief) arising out of, based on or
resulting from: (a) the presence, Release of, or exposure to, any Hazardous
Materials; or (b) any actual or alleged non-compliance with any Environmental
Law or term or condition of any Environmental Permit.




“Environmental Law” means any applicable Law, and any Governmental Order or
binding agreement with any Governmental Authority: (a) relating to pollution (or
the cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or (b)
concerning the presence of, exposure to, or the management, manufacture, use,
containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal or remediation of
any Hazardous Materials. The term “Environmental Law” includes, without
limitation, the following (including their implementing regulations and any
state analogs): the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.; the Solid Waste Disposal
Act, as amended by the Resource Conservation and Recovery Act of 1976, as
amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§ 6901
et seq.; the Federal Water Pollution Control Act of 1972, as amended by the
Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control
Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the Clean Air
Act of 1966, as amended by the Clean Air Act Amendments of 1990, 42 U.S.C. §§
7401 et seq.; and the Occupational Safety and Health Act of 1970, as amended, 29
U.S.C. §§ 651 et seq.




“Environmental Notice” shall mean any written complaint, citation, notice,
demand or claim arising from or regarding or related to any actual or alleged
Liability under any Environmental Law or Governmental Authorization issued
thereunder, any Environmental Liabilities including any potential responsibility
for assessment, response, removal, remediation, corrective action or monitoring
costs under CERCLA or any similar state law, including such notice from the EPA
or any Governmental Authority charged with enforcing Environmental Law, whether
in the United States or a foreign jurisdiction, and any claim by any third party
for personal injury, property damage, or any claims related thereto arising out
of a Release, a threatened Release, or alleged exposure to Hazardous Materials.




“EPA” shall mean the United States Environmental Protection Agency.




“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.



3


“GAAP” means United States generally accepted accounting principles in effect
from time to time.




“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.




“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.




“Hazardous Materials” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation, and polychlorinated biphenyls.




 “Knowledge of Sellers or Sellers’s Knowledge” or any other similar knowledge
qualification, means the actual or constructive knowledge of any officer of
Clearance.




“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.




“Liabilities” shall mean any and all debts, liabilities and obligations, of
whatever kind or nature, primary or secondary, direct or indirect, whether
accrued or fixed, known or unknown, absolute or contingent, matured or unmatured
or determined or determinable.




“Losses” means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind,
including reasonable attorneys’ fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers;
provided, however, that “Losses” shall not include punitive damages, except in
the case of fraud or to the extent actually awarded to a Governmental Authority
or other third party.




“Material Adverse Effect” means, as applicable, any event, occurrence, fact,
condition or change that is, or could reasonably be expected to become,
individually or in the aggregate, materially adverse to (a) assets, operations
or financial condition of Clearance, (b) assets, operations or financial
condition of Buyer or (c) the ability of Sellers to consummate the transactions
contemplated hereby on a timely basis.




“Shares” means the shares of capital stock of Clearance.




“Off-Site Location” shall mean any location where Hazardous Materials were
Released prior to the Closing Date by Clearance.




“Organizational Documents” means (a) in the case of a Person that is a
corporation, its articles or certificate of incorporation and its by- laws,
regulations or similar governing instruments required by the laws of its
jurisdiction of formation or organization; (b) in the case of

a Person that is a partnership, its articles or certificate of partnership,
formation or association, and its partnership agreement (in each case, limited,
limited liability, general or otherwise); (c) in the case of a Person that is a
limited liability company, its articles or certificate of formation or
organization, and its limited liability company agreement or operating
agreement; and (d) in the case of a Person that is none of a corporation,
partnership (limited, limited liability, general or otherwise), limited
liability company or natural person, its governing instruments as required or
contemplated by the laws of its jurisdiction of organization.




4


“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.



 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.




“Post-Closing Tax Period” means any taxable period beginning after the Closing
Date and, with respect to any Straddle Period, the portion of such Period
beginning after the Closing Date. Notwithstanding anything to the contrary
herein, any franchise Tax shall be allocated to

the period during which the income, operations, assets or capital comprising the
base of such Tax is measured, regardless of whether the right to do business for
another period is obtained by the payment of such franchise Tax.




“Post-Closing Taxes” means Taxes due and owing by, or formally imposed on,
Clearance by a Government Authority for any Post-Closing Tax Period.




“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and, with respect to any Straddle Period, the portion of such
Straddle Period ending on and including the Closing Date.

Period.




“Pre-Closing Taxes” means Taxes due and owing by, or formally imposed on,
Clearance by a Government Authority for any Pre-Closing Tax




“Real Property” means the real property owned, leased or subleased by Clearance,
together with all buildings, structures and facilities located thereon.




“Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape or migrate into or through
the environment (including, without limitation, ambient air (indoor or outdoor),
surface water, groundwater, land surface or subsurface strata or within any
building, structure, facility or fixture).




“Representative” means, with respect to any Person, any and all
directors/managing members, managers, officers, employees, consultants,
financial advisors, counsel, accountants and other agents of such Person.

 

“Taxes” means (a) any unclaimed property and escheat obligations and all
federal, state, local, foreign and other income, gross receipts, sales, use,
production, ad valorem, transfer, franchise, registration, profits, license,
lease, service, service use, withholding, payroll, employment, unemployment,
estimated, excise, severance, environmental, occupation, premium, property (real
or personal), real property gains, windfall profits, customs, duties or other
taxes, fees, assessments or charges of any kind whatsoever, together with any
interest, additions or penalties with respect thereto and any interest in
respect of such additions or penalties, whether disputed or not; (b) any
liability for the payment of any amounts of the type described in clause (a) as
a result of being a member of an affiliated, combined, consolidated, unitary or
similar group with respect to any Taxes for any period; and (c) any liability of
for the payment of any amounts of the type described in clause (a) or (b) as a
result of the operation of law or any express or implied obligation to indemnify
any other Person.




“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.




“Title Commitment” means a commitment for title insurance from a title company
mutually agreed to by Buyer and Sellers covering the Real Property, buildings,
structures, improvements and fixtures located on the Real Property together with
copies of the exception documents referenced in the commitment for insurance and
an updated survey of the Real Property.




“Transaction Documents” means this Agreement and other documents required to
effect the Closing.




“WARN” means the federal Worker Adjustment and Retraining Notification Act of
1988, and similar state, local and foreign laws related to plant closings,
relocations, mass layoffs and employment losses.




5



ARTICLE II

PURCHASE AND SALE




Section 2.01.  Purchase and Sale. Subject to the terms and conditions set forth
herein, at the Closing, Sellers shall sell to Buyer, and Buyer shall purchase
from Sellers, all of Sellers’s right, title and interest in and to the Shares,
free and clear of all Encumbrances, for the consideration specified in Section
2.02. For federal income tax purposes, it is intended that the transactions
herein shall constitute a tax-free reorganization within the meaning of Section
368 of the Code.




Section 2.02.  Purchase Price. The aggregate purchase price for the Shares shall
be an aggregate of 77,527,735 shares (the “Compensation Shares”) of Buyer
restricted common stock (the “Purchase Price”) payable pro rata to Sellers
according to their ownership of the Shares.




Section 2.03.  Assumption of Convertible Promissory Notes.  Buyer shall assume
all outstanding convertible promissory notes of Clearance (“Notes”) totaling
approximately $803,000 in principal amount and to amend the Notes so that they
are convertible into approximately 5,781,600 of the Buyer’s shares of common
stock.




Section 2.04.  Transactions to be Effected at the Closing.






(a)

At the Closing, Buyer shall deliver to Sellers:






(i)

the Purchase Price in the form of share certificates of Buyer;






(ii)

assumption agreements for the Notes;






(iii)

the other Transaction Documents and all other agreements, documents, instruments
or certificates required to be delivered by Buyer at or prior to the Closing
pursuant to Section 7.03 of this Agreement.






(b)

At the Closing, Sellers shall deliver to Buyer:





 

(i)

an assignment of the Shares to Buyer in the form of Exhibit A (the
“Assignment”), duly executed by Sellers;




(ii)

any required consents or assignments for the Notes to be assumed by Buyer;






(iii)

the other Transaction Documents and all other agreements, documents, instruments
or certificates required to be delivered by Sellers at or prior to the Closing
pursuant to Section 7.02 of this Agreement.




Section 2.05.  Closing. Subject to the terms and conditions of this Agreement,
the purchase and sale of the Shares contemplated hereby shall take place at the
time that closing conditions have been fulfilled or waived (the “Closing”).



6


ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLERS AND CLEARANCE




Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, (i) each Seller represents and warrants, severally and not jointly,
and (ii) Clearance represents and warrants to Buyer that the statements
pertaining to that party contained in this Article III are true and correct as
of the Effective Date.




Section 3.01.  Organization and Authority of Sellers. Sellers and Clearance have
full power and authority to enter into this Agreement and the Assignment and the
other Transaction Documents to which they are a party, to carry out their
obligations under this Agreement and the Assignment and other Transaction
Documents to which they are a party, and to consummate the contemplated
transactions of Sellers and Clearance. The execution and delivery by Sellers and
Clearance of this Agreement and the Assignment/any other Transaction Document to
which they are a party, the performance of their obligations and the
consummation of the contemplated transactions have been duly authorized by all
requisite action on the part of Sellers and Clearance. This Agreement has been
duly executed and delivered by Sellers and Clearance, and (assuming due
authorization, execution and delivery by Buyer) this Agreement constitutes a
legal, valid and binding obligation of Sellers and Clearance enforceable against
them in accordance with its terms.




Section 3.02.  Organization, Authority and Qualification of Clearance. Clearance
is a corporation duly organized, validly existing and in good standing under the
Laws of the State of California and has power and authority to own, operate or
lease the properties and assets now owned, operated or leased by it and to carry
on its business as it has been and is currently conducted. Section 3.02 of the
Disclosure Schedules sets forth each jurisdiction in which Clearance is licensed
or qualified to do business, and Clearance is duly licensed or qualified to do
business and is in good standing in each jurisdiction in which the properties
owned or leased by it or the operation of its business as currently conducted
makes such licensing or qualification necessary. All actions taken by Clearance
in connection with this Agreement and the other Transaction Documents will be
duly authorized on or prior to the Closing.




Section 3.03.  Capitalization.






(a)

Each Seller is the record owner of and has good and valid title to the Shares,
free and clear of all Encumbrances, in the amounts set forth across his name on
the signature page hereto. Clearance represents and warrants that the Shares
constitute 100% of the total issued and outstanding Shares in Clearance, the
Shares have been duly authorized and are validly issued, fully-paid and
non-assessable and, upon consummation of the transactions contemplated by this
Agreement, Buyer shall own all of the Shares, free and clear of all
Encumbrances.






(b)

Clearance represents and warrants that the Shares were issued in compliance with
applicable Laws. The Shares were not issued in violation of the Organizational
Documents of Clearance or any other agreement, arrangement or commitment to
which Sellers or Clearance is a party and are not subject to or in violation of
any preemptive or similar rights of any Person.






(c)

Other than the convertible notes stated on Section 3.03(c) of the Disclosure
Schedules, Clearance represents and warrants that there are no outstanding or
authorized options, warrants, convertible securities or other rights,
agreements, arrangements or commitments of any character relating to any Shares
in Clearance or obligating Sellers or Clearance to issue or sell any Shares
(including the Shares), or any other interest, in Clearance. Other than the
Organizational Documents, there are no voting trusts, proxies or other
agreements or understandings in effect with respect to the voting or transfer of
any of the Shares.



7


Section 3.04.  No Subsidiaries. Clearance does not own, or have any interest in
any shares or have an ownership interest in any other Person now or at any time
since the organization of Clearance.




Section 3.05.  No Conflicts; Consents. The execution, delivery and performance
by Sellers of this Agreement and the Assignment/the other Transaction Documents
to which it is a party, and the consummation of the contemplated transactions,
do not and will not: (a) conflict with or result in a violation or breach of, or
default under, any provision of the Organizational Documents of Sellers or
Clearance; (b) conflict with or result in a violation or breach of any provision
of any Law or Governmental Order applicable to Sellers or Clearance; (c) require
the consent, notice or other action by any Person under, conflict with, result
in a violation or breach of, constitute a default or an event that, with or
without notice or lapse of time or both, would constitute a default under,
result in the acceleration of or create in any party the right to accelerate,
terminate, modify or cancel any Contract to which Sellers or Clearance is a
party or by which Sellers or Clearance is bound or to which any of their
respective properties and assets are subject (including any Material Contract)
or any Permit affecting the properties, assets or business of Clearance; or (d)
result in the creation or imposition of any Encumbrance other than Permitted
Encumbrances on any properties or assets of Clearance. Except as set forth in
Section 3.05 of the Disclosure Schedules, no consent, approval, Permit,
Governmental Order, declaration or filing with, or notice to, any Governmental
Authority is required by or with respect to Sellers or Clearance in connection
with the execution and delivery of this Agreement and the Assignment/the other
Transaction Documents and the consummation of the contemplated transactions.




Section 3.06.  Financial Statements.  Section 3.06 of the Disclosure Schedule
contains a true and accurate copy of the unaudited balance sheet (the “Balance
Sheet”) of Clearance as of December 31, 2013 (the “Balance Sheet Date”). The
Balance Sheet was prepared in accordance with GAAP on a consistent basis and
fairly represents the financial condition of Clearance as of the date of
preparation.




Section 3.07.  Material Contracts.





(a)

Section 3.07(a) of the Disclosure Schedules lists the material contracts of
Clearance agreed to by Buyer, Sellers and Clearance, being “Material Contracts”.






(b)

Each Material Contract is valid and binding on Clearance in accordance with its
terms and is in full force and effect. None of Clearance or, to Sellers’s
Knowledge, any other party to the Material Contract is in breach of or default
under (or is alleged to be in breach of or default

under) in any material respect, or has provided or received any notice of any
intention to terminate, any Material Contract and no event or circumstance has
occurred or, to Sellers’s Knowledge, will occur (including the execution of this
Agreement and the consummation of the transactions contemplated herein) that,
with notice or lapse of time or both, would constitute an event of default under
any Material Contract or result in a termination thereof, or would cause or
permit the acceleration or other changes of any right or obligation or the loss
of any benefit thereunder. Complete and correct copies of each Material Contract
(including all modifications, amendments and supplements thereto and waivers
thereunder) have been made available to Buyer.




Section 3.08.  Title to Assets; Real Property.






(a)

Clearance has good and valid (and, in the case of owned Real Property, good and
marketable fee simple) title to, or a valid leasehold interest in, all Real
Property and personal property and other assets of Clearance, other than
properties and assets sold or otherwise disposed of in the ordinary course of
business consistent with past practice since the Balance Sheet Date. All such
properties and assets (including leasehold interests) are free and clear of
Encumbrances except for those shown on the Title Commitment and except for the
following (collectively referred to as “Permitted Encumbrances”):

 

(i)

those items set forth in Section 3.08(a) of the Disclosure Schedules;



(ii)

liens for Taxes not yet due and payable or being contested in good faith by
appropriate procedures and for which there

are adequate accruals or reserves on the Balance Sheet;





(iii)

mechanics, carriers’, workmen’s, repairmen’s or other like liens arising or
incurred in the ordinary course of business consistent with past practice or
amounts that are not delinquent and which are not, individually or in the
aggregate, material to the Clearance Business;





(iv)

easements, rights of way, zoning ordinances and other similar encumbrances
affecting Real Property which are not, individually or in the aggregate,
material to the Clearance Business; or





(v)

other than with respect to owned Real Property, liens arising under original
purchase price conditional sales contracts and equipment leases with third
parties entered into in the ordinary course of business consistent with past
practice which are not, individually or in the aggregate, material to the
Clearance Business.






(b)

With respect to leased Real Property,  Clearance has delivered or made available
to Buyer true, complete and correct copies of any leases affecting the Real
Property. Clearance is not a sublessor or grantor under any sublease or other
instrument granting to any other Person any right to the possession, lease,
occupancy or enjoyment of any leased Real Property. The use and operation of the
Real Property in the conduct of Clearance’s business do not violate in any
material respect any Law, covenant, condition, restriction, easement, license,
permit or agreement. There are no Actions pending nor, to the Sellers’s
Knowledge, threatened against or affecting the Real Property or any portion
thereof or interest therein in the nature or in lieu of condemnation or eminent
domain proceedings.



8


Section 3.09.  Intellectual Property.






(a)

“Intellectual Property” means all of the material intangible property and
related proprietary rights, interests and protections, including such property
that is owned by Clearance (“Clearance Intellectual Property”) and that in which
Clearance holds exclusive or non-exclusive rights or interests granted by
license from other Persons, including the Sellers (“Licensed Intellectual
Property”).






(b)

Except as set forth in Section 3.09(b) of the Disclosure Schedules, Clearance
owns, exclusively or jointly with other Persons, all right, title and interest
in and to Clearance Intellectual Property. To Sellers’s knowledge, Clearance is
in full compliance with all legal requirements applicable to Clearance
Intellectual Property and Clearance’s ownership and use of the Intellectual
Property.






(c)

Section 3.09(c) of the Disclosure Schedules lists all material licenses,
sublicenses and other agreements whereby Clearance is granted rights, interests
and authority, whether on an exclusive or non-exclusive basis, with respect to
any Licensed Intellectual Property that is used in or necessary for Clearance
Business. Clearance  has provided Buyer with true and complete copies of all
such agreements. All such agreements are valid, binding and enforceable between
Clearance and the other parties, and Clearance and the other parties are in full
compliance with the terms and conditions of the agreements.






(d)

To Clearance’s and Sellers’s knowledge, Clearance Intellectual Property and
Licensed Intellectual Property as currently or formerly owned, licensed or used
by Clearance Business have not, do not and will not infringe, violate or
misappropriate the Intellectual Property of any Person. Neither Sellers nor
Clearance has received any communication, and no Action has been instituted,
settled or, to Sellers’s Knowledge, threatened that alleges any such
infringement, violation or misappropriation, and none of Clearance Intellectual
Property are subject to any outstanding Governmental Order.




Section 3.10. Insurance.  Section 3.10 of the Disclosure Schedules sets forth a
true and complete list of all current and historical (that are in possession of
Sellers) policies or binders of fire, liability, product liability, umbrella
liability, real and personal property, workers’ compensation, vehicular,
directors’ and officers’ liability, fiduciary liability and other casualty and
property insurance maintained by Clearance relating to the assets, business,
operations, employees, officers and managers of Clearance (collectively, the
“Insurance Policies”) and true and complete copies of such Insurance Policies
have been made available to Buyer. Such Insurance Policies are in full force and
effect and shall remain in full force and effect following the consummation of
the transactions contemplated by this Agreement. Clearance has not received any
written notice of cancellation of, premium increase with respect to, or
alteration of coverage under, any of such Insurance Policies. All premiums due
on such Insurance Policies have either been paid or, if due and payable prior to
Closing, will be paid prior to Closing in accordance with the payment terms of
each Insurance Policy. Except as set forth on Section 3.10 of the Disclosure
Schedules, there are no claims related to the business of Clearance pending
under any such Insurance Policies as to which coverage has been questioned,
denied or disputed or in respect of which there is an outstanding reservation of
rights.




Section 3.11.  Legal Proceedings; Governmental Orders; Compliance with Laws.






(a)

Except as set forth in Section 3.11(a) of the Disclosure Schedules, there are no
Actions pending or threatened (a) against or by Clearance affecting any of its
properties or assets (or by or against Sellers or any Affiliate of Sellers and
relating to Clearance); or (b) against or by Clearance, Sellers or any Affiliate
of Sellers that challenges or seeks to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement. No event has occurred or
circumstances exist that may give rise to, or serve as a basis for, any such
Action.






(b)

Except as set forth in Section 3.11(b) of the Disclosure Schedules, there are no
outstanding Governmental Orders and no unsatisfied judgments, penalties or
awards against or affecting Clearance or any of its properties or assets.






(c)

Except as otherwise set forth in the Disclosure Schedules, Clearance is in
compliance with all Laws applicable to Clearance, except to the extent that the
failure to comply therewith would not have a Material Adverse Effect or
materially delay or interfere with the Sellers’ ability to consummate the
transactions contemplated herein.



9


Section 3.12.  Employment Matters.






(a)

Section 3.12(a) of the Disclosure Schedules contains a list of all persons who
are employees of Clearance as of the date hereof, and sets forth for each such
individual the following: (i) name; (ii) title or position (including whether
full or part time); (iii) current annual base compensation rate; and (iv) a
description of the fringe benefits provided to each such individual as of the
date hereof. Except as set forth in Section 3.12(a) of the Disclosure Schedules,
as of the date hereof, all compensation, including wages, commissions and
bonuses and employment taxes, social security payments and similar governmental
payments, payable to (or for the benefit of) employees, independent contractors
or consultants of Clearance for services performed on or prior to the date
hereof have been paid in full (or accrued in full on in this ordinary course of
business and there are no outstanding agreements, understandings or commitments
of Clearance with respect to any compensation, commissions or bonuses.






(b)

To Clearance’s knowledge, it is and has been at all times up to and including
the Closing Date in compliance with all applicable Laws respecting employment
and employment practices, and terms and conditions of employment (including
existing and prior union agreements) except, in any such case, for such
non-compliance or violations as would not have in the aggregate a Material
Adverse Effect.






(c)

Except as specified in the Disclosure Schedules, there are no written employment
Contracts related to any employees of Clearance and no material consulting
Contracts to which Clearance is a party.






(d)

Clearance has not caused any mass layoff (as defined in WARN) of any Persons
working for Clearance.






(e)

Schedule 3.12(e) of the Disclosure Schedules provides a complete and accurate
summary description of each Clearance Benefit Plan. True and complete copies of
each of the Clearance Benefit Plans, summary plan descriptions, administration
agreements, related trusts, insurance or group annuity contracts and each other
funding or financing arrangement relating to any Clearance Benefit Plan,
including any amendments thereto, have been furnished or made available to
Buyer.






(f)

Each Clearance Benefit Plan (and each related trust, insurance contract or
funding arrangement) has been administered and operated in accordance with the
terms of the controlling documents and with applicable provisions of ERISA, the
Code and all other applicable Laws except as would not otherwise have a Material
Adverse Effect.






(g)

All contributions due and owing to any Clearance Benefit Plan have been paid to
the applicable Clearance Benefit Plan (or related trust or held in the general
assets of Clearance, or accrued as appropriate on the Balance Sheet of
Clearance).






(h)

There are no unresolved claims or disputes under the terms of, or in connection
with, any Clearance Benefit Plan (other than routine claims for benefits) and no
action, legal or otherwise, has been commenced with respect to any such claim or
dispute. To the Knowledge of Clearance, no Clearance Benefit Plan is the subject
of an investigation, audit, or adverse proceeding involving the PBGC, the IRS or
the DOL.






(i)

The execution of this Agreement and the consummation of the transactions
contemplated herein will not (A) result in any payment becoming due to any
officer, director, employee or consultant of Clearance (except as otherwise
disclosed in Section 3.15), (B) materially increase the benefits otherwise
payable by Clearance, or (C) result in the acceleration of the time of payment
or vesting of any awards or benefits under any Clearance Benefit Plan.






(j)

Since its formation, Clearance has not (A) maintained or sponsored, nor
participated in, any Employee Pension Benefit Plan subject to Title IV of ERISA
for any of its employees, (B) contributed to or been required to contribute to
any Multiemployer Plan, or (C) maintained or contributed to any Employee Welfare
Benefit Plan that provides health, medical or life insurance benefits for
retired or terminated employees, their spouses or their dependents, other than
in accordance with Section 4980B of the Code.



10


Section 3.13.  Taxes.  Except as set forth in Section 3.13 of the Disclosure
Schedules:






(a)

All Tax Returns required to be filed on or before the Closing Date by Clearance
have been, or will be, timely filed. Such Tax Returns are, or will be, true,
complete and correct in all respects. All Taxes due and owing by Clearance
(whether or not shown on any Tax Return) have been, or will be, timely paid.






(b)

Clearance has withheld and paid each Tax required to have been withheld and paid
in connection with amounts paid or owing to any employee, independent
contractor, creditor,

customer, member or other party, and complied with all information reporting and
backup withholding provisions of applicable Law.






(c)

No claim has been made by any taxing authority in any jurisdiction where
Clearance does not file Tax Returns that it is, or may be, subject to Tax by
that jurisdiction and no assessment, deficiency, or adjustment has been
asserted, proposed, or, to the Knowledge of Clearance or the Sellers, threatened
in writing with respect to any Taxes or Tax Returns of or with respect to
Clearance.






(d)

No extensions or waivers of statutes of limitations have been given or requested
with respect to any Taxes of Clearance. There is not in force any extension of
time with respect to the due date for the filing of any Tax Return of or with
respect to Clearance.






(e)

There are no Encumbrances (other than Encumbrances for current period Taxes not
yet due and payable) on any of the assets of Clearance that arose in connection
with any failure (or alleged failure) to pay any Tax.






(f)

There are no Tax audits or administrative or judicial proceedings are being
conducted, pending, or to the Knowledge of Clearance or the Sellers, threatened
with respect to Clearance.






(g)  

Clearance is not a party to or bound by any Tax allocation, sharing or indemnity
agreements or arrangements.






(h)  

Clearance does not have any liability for the Taxes of any Person under Treasury
Regulations Section 1.1502-6 (or any corresponding provisions of state, local or
foreign Tax law), or as a transferee or successor, or by contract or otherwise.






(i)

No power of attorney that is currently in force has been granted with respect to
any matter relating to Taxes that could affect Clearance.






(j)

All of the property of Clearance that is subject to property Tax has been
properly listed and described on the property tax rolls of the appropriate
taxing jurisdiction for all periods prior to December 31, 2013 and no portion of
Clearance’s property constitutes omitted property for property tax purposes.




Section 3.14.  Books and Records. The minute books of Clearance have been made
available to Buyer, are complete and correct and have been maintained in
accordance with sound business practices. At the Closing, all of those books and
records will be in the possession of Clearance.




Section 3.15.  Broker’s Fees. Clearance has not utilized a broker, finder or
investment banker that is entitled to any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated by this Agreement or
any other Transaction Document, except for Smed Capital Corp. pursuant to a
letter agreement which has been delivered to Buyer.




11


Section 3.16.  Environmental Matters. Except as set forth in Schedule 3.16 of
the Disclosure Schedule:




(a)

Clearance has not caused or, to the Knowledge of the Sellers, permitted, any
Hazardous Material to be used, placed, stored, or disposed of on or under any
real estate owned, leased or operated by Clearance or any Off-Site Location,
except in compliance with applicable Environmental Law, and it is not or has not
been, to the Knowledge of the Sellers, in violation of any applicable
Environmental Law or Governmental Order, except, in any such case, for such
non-compliance or violation as would not have a Material Adverse Effect.






(b)

Neither the Sellers nor Clearance has received any Environmental Notice arising
from or relating to the operation or conduct or the ownership or operation of
any asset, the substance of which Environmental Notice has not been resolved or,
if pending, would have a Material Adverse Effect.






(c)

No Government Order or proceeding has been issued or is pending against, or to
the Knowledge of the Sellers is threatened in writing against, the Sellers or
Clearance relating to a violation of any applicable Environmental Law or
Governmental Authorization or to any Environmental Liability including a Release
of Hazardous Materials, except, in any such case, for such violation or
Environmental Liability as would not have a Material Adverse Effect.






(d)

There has not been any accident or sudden unintended incident in connection with
the Sellers’s ownership or the operation of Clearance which has resulted, to the
Knowledge of the Sellers, in exposure of any Person to any Hazardous Material
which is reasonably expected to form the basis of a claim for damages or
compensation which would have a Material Adverse Effect.






(e)

There has been no Release of any Hazardous Materials in violation of applicable
Environmental Laws or in a manner that would give rise to any Environmental
Liabilities, except for any Environmental Liabilities which would not have a
Material Adverse Effect.






(f)

Clearance shall deliver or otherwise make available to Buyer, upon Buyer’s
request, copies and results of any material reports, studies, correspondence,
analyses, tests or monitoring, possessed by or in the control of Buyer or its
environmental consultants with respect to any Environmental Liabilities.




Section 3.17.  Liabilities. To the knowledge of Sellers there are, and as of the
Closing, there will be, no liabilities of Clearance other than (a) Current
Liabilities set forth on the Balance Sheet identified in Section 3.06, (b)
Liabilities arising out of or relating to matters identified in any of the
Disclosure Schedules and (c) Current Liabilities incurred in the ordinary course
of business as would be or would have been permitted under Section 5.01 whether
prior to the date hereof or hereafter. To the knowledge of Sellers, since
January 1, 2014, there has, and as of the Closing Date, there will have, with
respect to Clearance been no change, event, occurrence or circumstance that,
individually or in the aggregate with any other changes, events, occurrences or
circumstances, has had a Material Adverse Effect.




Section 3.18.  Conduct of Business. Since January 1, 2014, except as set forth
in Section 3.18 of the Disclosure Schedule or as otherwise permitted pursuant to
Section 5.01, Clearance has and, as of the Closing, will have:






(a)

Conducted the business of Clearance in the ordinary and usual course of
day-to-day operations, substantially consistent in nature, scope and magnitude
with the past practices of Clearance, including pursuing other business
opportunities as disclosed to Buyer from time to time;






(b)  

Not sold, disposed of or otherwise transferred any interests in any material
assets of Clearance;






(c)  

Not increased the compensation, bonus, commissions or fee arrangements payable
or to become payable by Clearance to its employees, except as consistent with
its past practices;






(d)

Not entered into, amended, modified or terminated any new or existing Contract
other than in the ordinary course of business or as otherwise mutually agreed by
the Parties; and






(e)

Not incurred any additional Indebtedness or accrued any additional liabilities
other than trade indebtedness incurred in the ordinary course of business
consistent with past practices or as otherwise mutually agreed by the Parties.




Section 3.19  Shares are Restricted.  Each Seller understands that the Shares
are being issued in reliance of an exemption from the Securities Act of 1933, as
amended.  To that end, each Seller represents and warrants that (i) it is
acquiring the Shares solely for its own account for investment purposes and not
with a view to, or for offer or sale in connection with, any distribution
thereof, (ii) . Buyer acknowledges that the Shares are not registered under the
Securities Act of 1933, as amended, or any state securities laws, and (iii) that
the Shares may not be transferred or sold except pursuant to the registration
provisions of the Securities Act of 1933, as amended, or pursuant to an
applicable exemption therefrom and subject to state securities laws and
regulations, as applicable and (iv) the certificate representing the Shares will
bear a legend setting forth the restrictions above.




12



ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER




Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, Buyer represents and warrants to Sellers that the statements
contained in this Article IV are true and correct as of the Effective Date.




Section 4.01. Organization and Authority of Buyer. Buyer is a corporation duly
organized, validly existing and in good standing under the Laws of the state of
Florida. Buyer has full corporate power and authority to enter into this
Agreement and the other Transaction Documents to which Buyer is a party, to
carry out its obligations and to consummate the contemplated transactions. The
execution and delivery by Buyer of this Agreement and any other Transaction
Document to which Buyer is a party, the performance by Buyer of its obligations
and the consummation by Buyer of the contemplated transactions have been duly
authorized by its board of directors. This Agreement has been duly executed and
delivered by Buyer, and (assuming due authorization, execution and delivery by
Sellers) this Agreement constitutes a legal, valid and binding obligation of
Buyer enforceable against Buyer in accordance with its terms. When each other
Transaction Document to which Buyer is or will be a party has been duly executed
and delivered by Buyer (assuming due authorization, execution and delivery by
each other party to the Transaction Documents), the Transaction Document will
constitute a legal and binding obligation of Buyer enforceable against it in
accordance with its terms.




Section 4.02. No Conflicts; Consents. The execution, delivery and performance by
Buyer of this Agreement and the other Transaction Documents to which it is a
party, and the consummation of the contemplated transactions, do not and will
not: (a) conflict with or result in a violation or breach of, or default under,
any provision of the Organizational Documents of Buyer; (b) conflict with or
result in a violation or breach of any provision of any Law or Governmental
Order applicable to Buyer; (c) require the consent, notice or other action by
any Person under, conflict with, result in a violation or breach of, constitute
a default or an event that, with or without notice or lapse of time or both,
would constitute a default under, result in the acceleration of or create in any
party the right to accelerate, terminate, modify or cancel any Contract to which
Buyer is a party or by which Buyer is bound or to which any of its respective
properties and assets are subject (including any Buyer Material Contract) or any
Permit affecting the properties, assets or business of Buyer; or (d) result in
the creation or imposition of any Encumbrance other than Permitted Encumbrances
on any properties or assets of Buyer. Except as set forth in Section 4.02 of the
Disclosure Schedules, no consent, approval, Permit, Governmental Order,
declaration or filing with, or notice to, any Governmental Authority is required
by or with respect to Buyer in connection with the execution and delivery of
this Agreement and the Assignment/the other Transaction Documents and the
consummation of the contemplated transactions.




Section 4.03. Investment Purpose. Buyer is acquiring the Shares solely for its
own account for investment purposes and not with a view to, or for offer or sale
in connection with, any distribution thereof. Buyer acknowledges that the Shares
are not registered under the Securities Act of 1933, as amended, or any state
securities laws, and that the Shares may not be transferred or sold except
pursuant to the registration provisions of the Securities Act of 1933, as
amended or pursuant to an applicable exemption therefrom and subject to state
securities laws and regulations, as applicable.




Section 4.04. Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of Buyer.




Section 4.05. Legal Proceedings. There are no Actions pending or, to Buyer’s
knowledge, threatened against or by Buyer or any Affiliate of Buyer that
challenge or seek to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement. No event has occurred or circumstances exist
that may give rise or serve as a basis for any such Action.




Section 4.07. No Knowledge of Misrepresentations or Omissions. Buyer has had the
opportunity and has reviewed all due diligence information of Clearance and
Sellers as disclosed to Buyer. Buyer is not aware that any of the
representations and warranties or certificates of Sellers and Clearance and
Disclosure Schedule (including updated schedules to the extent delivered) are
untrue or incorrect, individually or in the aggregate, in any respect, and do,
individually or in the aggregate, contain any material errors in, or material
omissions from, the Disclosure Schedule to this Agreement which would result in
a material misrepresentation to Buyer; provided, however, that Buyer shall have
no responsibility for the accuracy of such due diligence information,
representations or warranties.




13


Section 4.08.  Capital Structure.  






(a)

The authorized capital stock of Buyer consists entirely of 500,000,000 shares of
common stock, $.001 par value, of which a total of 28,015,000 shares are issued
and outstanding as of the date hereof.  Except for the foregoing, no shares
common stock or any other class of securities are authorized, issued or
outstanding.  Buyer holds no treasury shares.  An aggregate of 5,781,600 shares
of common stock are reserved and authorized for issuance pursuant to the Notes.
 






(b)

The issuance of the Compensation Shares has been duly authorized by the Buyers
Board of Directors and, when issued pursuant to the terms of this Agreement, (i)
will be issued in compliance with applicable Laws, (ii) will not be issued in
violation of the Organizational Documents of Buyer or any other agreement,
arrangement or commitment to which Buyer is a party and are not subject to or in
violation of any preemptive or similar rights of any Person.






(c)

Other than the Notes stated on Section 4.08 of the Disclosure Schedules, there
are no outstanding or authorized options, warrants, convertible securities or
other rights, agreements, arrangements or commitments of any character relating
to any capital shares in Buyer or obligating Buyer to issue or sell any capital
shares, or any other interest, in Buyer. Other than the Organizational
Documents, there are no voting trusts, proxies or other agreements or
understandings in effect with respect to the voting or transfer of any of the
capital shares of Buyer.




Section 4.09.  Public Filings.  The Buyer has timely filed all of its current
and periodic filings (“Public Filings”) with the US Securities and Exchange
Commission (the “SEC”) on a timely basis and no such filings are currently
delinquent.  The Public Filings do not contain material misstatements or
omissions to Buyer’s knowledge.  The audited and unaudited financial information
in the Public Filings are accurate as of, and for, the periods reported to
Buyer’s knowledge.




Section 4.10.  Material Contracts.




(a)

Section 4.10(a) of the Disclosure Schedules lists the material contracts of
Buyer, being “Buyer Material Contracts”.






(b)

Each Buyer Material Contract is valid and binding on Buyer in accordance with
its terms and is in full force and effect. None of Buyer or any other party to
the Buyer Material Contract is in breach of or default under (or is alleged to
be in breach of or default under) in any material respect, or has provided or
received any notice of any intention to terminate, any Buyer Material Contract
and no event or circumstance has occurred or will occur (including the execution
of this Agreement and the consummation of the transactions contemplated herein)
that, with notice or lapse of time or both, would constitute an event of default
under any Buyer Material Contract or result in a termination thereof, or would
cause or permit the acceleration or other changes of any right or obligation or
the loss of any benefit thereunder. Complete and correct copies of each Buyer
Material Contract (including all modifications, amendments and supplements
thereto and waivers thereunder) have been made available to Buyer.




Section 4.11.  Title to Assets; Real Property.






(a)

Buyer has good and valid (and, in the case of owned Real Property, good and
marketable fee simple) title to, or a valid leasehold interest in, all Real
Property and personal property and other assets of Buyer, other than properties
and assets sold or otherwise disposed of in the ordinary course of business
consistent with past practice since the Balance Sheet Date. All such properties
and assets (including leasehold interests) are free and clear of Encumbrances
except for those shown on the Title Commitment and except for the following
(collectively referred to as “Permitted Encumbrances”):






(i)

those items set forth in Section 4.11(a) of the Disclosure Schedules;





(ii)

liens for Taxes not yet due and payable or being contested in good faith by
appropriate procedures and for which there are adequate accruals or reserves on
the Balance Sheet;



(iii)

mechanics, carriers’, workmen’s, repairmen’s or other like liens arising or
incurred in the ordinary course of business consistent with past practice or
amounts that are not delinquent and which are not, individually or in the
aggregate, material to the Buyer Business;



(iv)

easements, rights of way, zoning ordinances and other similar encumbrances
affecting Real Property which are not, individually or in the aggregate,
material to the Buyer Business; or



(v)

other than with respect to owned Real Property, liens arising under original
purchase price conditional sales contracts and equipment leases with third
parties entered into in the ordinary course of business consistent with past
practice which are not, individually or in the aggregate, material to the Buyer
Business.







(b)

With respect to leased Real Property, Buyer has delivered or made available to
Buyer true, complete and correct copies of any leases affecting the Real
Property. Buyer is not a sublessor or grantor under any sublease or other
instrument granting to any other Person any right to the possession, lease,
occupancy or enjoyment of any leased Real Property. The use and operation of the
Real Property in the conduct of Buyer’s business do not violate in any material
respect any Law, covenant, condition, restriction, easement, license, permit or
agreement. There are no Actions pending nor, to the Buyer’s Knowledge,
threatened against or affecting the Real Property or any portion thereof or
interest therein in the nature or in lieu of condemnation or eminent domain
proceedings.




14


Section 4.12.  Intellectual Property.






(a)

“Intellectual Property” means all of the material intangible property and
related proprietary rights, interests and protections, including such property
that is owned by Buyer (“Buyer Intellectual Property”) and that in which Buyer
holds exclusive or non-exclusive rights or interests granted by license from
other Persons (“Licensed Intellectual Property”).






(b)

Except as set forth in Section 3.12(b) of the Disclosure Schedules, Buyer owns,
exclusively or jointly with other Persons, all right, title and interest in and
to Buyer Intellectual Property. Buyer is in full compliance with all legal
requirements applicable to Buyer Intellectual Property and Buyer’s ownership and
use of the Intellectual Property.






(c)

Section 4.12(c) of the Disclosure Schedules lists all material licenses,
sublicenses and other agreements whereby Buyer is granted rights, interests and
authority, whether on an exclusive or non-exclusive basis, with respect to any
Licensed Intellectual Property that is used in or necessary for Buyer Business.
Buyer has provided Buyer with true and complete copies of all such agreements.
All such agreements are valid, binding and enforceable between Buyer and the
other parties, and Buyer and the other parties are in full compliance with the
terms and conditions of the agreements.






(d)

To Buyer’s knowledge, Buyer Intellectual Property and Licensed Intellectual
Property as currently or formerly owned, licensed or used by Buyer Business have
not, do not and will not infringe, violate or misappropriate the Intellectual
Property of any Person. Buyer has not received any communication, and no Action
has been instituted, settled or, to Buyer‘s Knowledge, threatened that alleges
any such infringement, violation or misappropriation, and none of Buyer
Intellectual Property are subject to any outstanding Governmental Order.




Section 4.13. Insurance.  Section 4.13 of the Disclosure Schedules sets forth a
true and complete list of all current and historical policies or binders of
fire, liability, product liability, umbrella liability, real and personal
property, workers’ compensation, vehicular, directors’ and officers’ liability,
fiduciary liability and other casualty and property insurance maintained by
Buyer relating to the assets, business, operations, employees, officers and
managers of Buyer (collectively, the “Buyer Insurance Policies”) and true and
complete copies of such Buyer Insurance Policies have been made available to
Buyer. Such Buyer Insurance Policies are in full force and effect and shall
remain in full force and effect following the consummation of the transactions
contemplated by this Agreement. Buyer has not received any written notice of
cancellation of, premium increase with respect to, or alteration of coverage
under, any of such Buyer Insurance Policies. All premiums due on such Buyer
Insurance Policies have either been paid or, if due and payable prior to
Closing, will be paid prior to Closing in accordance with the payment terms of
each Buyer Insurance Policy. Except as set forth on Section 3.10 of the
Disclosure Schedules, there are no claims related to the business of Buyer
pending under any such Buyer Insurance Policies as to which coverage has been
questioned, denied or disputed or in respect of which there is an outstanding
reservation of rights.




Section 4.14.  Legal Proceedings; Governmental Orders; Compliance with Laws.






(a)

Except as set forth in Section 4.14(a) of the Disclosure Schedules, there are no
Actions pending or threatened (a) against or by Buyer affecting any of its
properties or assets; or (b) against or by Buyer that challenges or seeks to
prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement. No event has occurred or circumstances exist that may give rise to,
or serve as a basis for, any such Action.






(b)

Except as set forth in Section 4.14(b) of the Disclosure Schedules, there are no
outstanding Governmental Orders and no unsatisfied judgments, penalties or
awards against or affecting Buyer or any of its properties or assets.






(c)

Except as otherwise set forth in the Disclosure Schedules, Buyer is in
compliance with all Laws applicable to Buyer, except to the extent that the
failure to comply therewith would not have a Material Adverse Effect or
materially delay or interfere with the Buyer’s ability to consummate the
transactions contemplated herein.




15


Section 4.15.  Employment Matters.






(a)

Section 4.15(a) of the Disclosure Schedules contains a list of all persons who
are employees of Buyer as of the date hereof, and sets forth for each such
individual the following: (i) name; (ii) title or position (including whether
full or part time); (iii) current annual base compensation rate; and (iv) a
description of the fringe benefits provided to each such individual as of the
date hereof. Except as set forth in Section 4.15(a) of the Disclosure Schedules,
as of the date hereof, all compensation, including wages, commissions and
bonuses and employment taxes, social security payments and similar governmental
payments, payable to (or for the benefit of) employees, independent contractors
or consultants of Buyer for services performed on or prior to the date hereof
have been paid in full (or accrued in full on in this ordinary course of
business and there are no outstanding agreements, understandings or commitments
of Buyer with respect to any compensation, commissions or bonuses.






(b)

To Buyer’s knowledge, Buyer is and has been at all times up to and including the
Closing Date in compliance with all applicable Laws respecting employment and
employment practices, and terms and conditions of employment (including existing
and prior union agreements) except, in any such case, for such non-compliance or
violations as would not have in the aggregate a Material Adverse Effect.






(c)

Except as specified in the Disclosure Schedules, there are no written employment
Contracts related to any employees of Buyer and no material consulting Contracts
to which Buyer is a party.






(d)

Buyer has not caused any mass layoff (as defined in WARN) of any Persons working
for Buyer.






(e)

Schedule 4.15(e) of the Disclosure Schedules provides a complete and accurate
summary description of each Buyer Benefit Plan. True and complete copies of each
of the Buyer Benefit Plans, summary plan descriptions, administration
agreements, related trusts, insurance or group annuity contracts and each other
funding or financing arrangement relating to any Buyer Benefit Plan, including
any amendments thereto, have been furnished or made available to Buyer.






(f)

Each Buyer Benefit Plan (and each related trust, insurance contract or funding
arrangement) has been administered and operated in accordance with the terms of
the controlling documents and with applicable provisions of ERISA, the Code and
all other applicable Laws except as would not otherwise have a Material Adverse
Effect.






(g)

All contributions due and owing to any Buyer Benefit Plan have been paid to the
applicable Buyer Benefit Plan (or related trust or held in the general assets of
Buyer, or accrued as appropriate on the Balance Sheet of Buyer).






(h)

There are no unresolved claims or disputes under the terms of, or in connection
with, any Buyer Benefit Plan (other than routine claims for benefits) and no
action, legal or otherwise, has been commenced with respect to any such claim or
dispute. To the Knowledge of Buyer, no Buyer Benefit Plan is the subject of an
investigation, audit, or adverse proceeding involving the PBGC, the IRS or the
DOL.






(i)

The execution of this Agreement and the consummation of the transactions
contemplated herein will not (A) result in any payment becoming due to any
officer, director, employee or consultant of Buyer (except as otherwise
disclosed in Section 4.15), (B) materially increase the benefits otherwise
payable by Buyer, or (C) result in the acceleration of the time of payment or
vesting of any awards or benefits under any Buyer Benefit Plan.






(j)

Since its formation, Buyer has not (A) maintained or sponsored, nor participated
in, any Employee Pension Benefit Plan subject to Title IV of ERISA for any of
its employees, (B) contributed to or been required to contribute to any
Multiemployer Plan, or (C) maintained or contributed to any Employee Welfare
Benefit Plan that provides health, medical or life insurance benefits for
retired or terminated employees, their spouses or their dependents, other than
in accordance with Section 4980B of the Code.




16


Section 4.16.  Taxes.  Except as set forth in Section 4.16 of the Disclosure
Schedules:






(a)

All Tax Returns required to be filed on or before the Closing Date by Buyer have
been, or will be, timely filed. Such Tax Returns are, or will be, true, complete
and correct in all respects. All Taxes due and owing by Buyer (whether or not
shown on any Tax Return) have been, or will be, timely paid.






(b)

Buyer has withheld and paid each Tax required to have been withheld and paid in
connection with amounts paid or owing to any employee, independent contractor,
creditor,

customer, member or other party, and complied with all information reporting and
backup withholding provisions of applicable Law.






(c)

No claim has been made by any taxing authority in any jurisdiction where Buyer
does not file Tax Returns that it is, or may be, subject to Tax by that
jurisdiction and no assessment, deficiency, or adjustment has been asserted,
proposed, or, to the Knowledge of Buyer, threatened in writing with respect to
any Taxes or Tax Returns of or with respect to Buyer.






(d)

No extensions or waivers of statutes of limitations have been given or requested
with respect to any Taxes of Buyer. There is not in force any extension of time
with respect to the due date for the filing of any Tax Return of or with respect
to Buyer.






(e)

There are no Encumbrances (other than Encumbrances for current period Taxes not
yet due and payable) on any of the assets of Buyer that arose in connection with
any failure (or alleged failure) to pay any Tax.






(f)

There are no Tax audits or administrative or judicial proceedings are being
conducted, pending, or to the Knowledge of Buyer, threatened with respect to
Buyer.






(g)  

Buyer is not a party to or bound by any Tax allocation, sharing or indemnity
agreements or arrangements.






(h)  

Buyer does not have any liability for the Taxes of any Person under Treasury
Regulations Section 1.1502-6 (or any corresponding provisions of state, local or
foreign Tax law), or as a transferee or successor, or by contract or otherwise.






(i)

No power of attorney that is currently in force has been granted with respect to
any matter relating to Taxes that could affect Buyer.






(j)

All of the property of Buyer that is subject to property Tax has been properly
listed and described on the property tax rolls of the appropriate taxing
jurisdiction for all periods prior to December 31, 2013 and no portion of
Buyer’s property constitutes omitted property for property tax purposes.




Section 4.17.  Books and Records. The minute books of Buyer have been made
available to Buyer, are complete and correct and have been maintained in
accordance with sound business practices. At the Closing, all of those books and
records will be in the possession of Buyer.




Section 4.18.  Broker’s Fees. Buyer has not utilized a broker, finder or
investment banker that is entitled to any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated by this Agreement or
any other Transaction Document,




17


Section 4.19.  Environmental Matters. Except as set forth in Schedule 3.16 of
the Disclosure Schedule:





(a)

Buyer has not caused or permitted, any Hazardous Material to be used, placed,
stored, or disposed of on or under any real estate owned, leased or operated by
Buyer or any Off-Site Location, except in compliance with applicable
Environmental Law, and it is not or has not been in violation of any applicable
Environmental Law or Governmental Order, except, in any such case, for such
non-compliance or violation as would not have a Material Adverse Effect.






(b)

Buyer has not received any Environmental Notice arising from or relating to the
operation or conduct or the ownership or operation of any asset, the substance
of which Environmental Notice has not been resolved or, if pending, would have a
Material Adverse Effect.






(c)

No Government Order or proceeding has been issued or is pending against, or to
the Knowledge of the Buyer is threatened in writing against, the Buyer relating
to a violation of any applicable Environmental Law or Governmental Authorization
or to any Environmental Liability including a Release of Hazardous Materials,
except, in any such case, for such violation or Environmental Liability as would
not have a Material Adverse Effect.






(d)

There has not been any accident or sudden unintended incident in connection with
the Buyer’s ownership or the operation of Buyer which has resulted, to the
Knowledge of the Buyer, in exposure of any Person to any Hazardous Material
which is reasonably expected to form the basis of a claim for damages or
compensation which would have a Material Adverse Effect.






(e)

There has been no Release of any Hazardous Materials in violation of applicable
Environmental Laws or in a manner that would give rise to any Environmental
Liabilities, except for any Environmental Liabilities which would not have a
Material Adverse Effect.






(f)

Buyer shall deliver or otherwise make available to Buyer, upon Buyer’s request,
copies and results of any material reports, studies, correspondence, analyses,
tests or monitoring, possessed by or in the control of Buyer or its
environmental consultants with respect to any Environmental Liabilities.




Section 4.20.  Liabilities. There are, and as of the Closing, there will be, no
liabilities of Buyer other than (a) Current Liabilities set forth on the most
recent balance sheet provided in a Public Filing, (b) Liabilities arising out of
or relating to matters identified in any of the Disclosure Schedules and (c)
Current Liabilities incurred in the ordinary course of business as would be or
would have been permitted under Section 5.01 whether prior to the date hereof or
hereafter. Since January 1, 2014, there has, and as of the Closing Date, there
will have, with respect to Buyer been no change, event, occurrence or
circumstance that, individually or in the aggregate with any other changes,
events, occurrences or circumstances, has had a Material Adverse Effect.




Section 4.21.  Conduct of Business. Since January 1, 2014, except as set forth
in Section 3.18 of the Disclosure Schedule or as otherwise permitted pursuant to
Section 5.01, Buyer has and, as of the Closing, will have:






(a)

Conducted the business of Buyer in the ordinary and usual course of day-to-day
operations, substantially consistent in nature, scope and magnitude with the
past practices of Buyer, including pursuing other business opportunities as
disclosed to Buyer from time to time;






(b)  

Not sold, disposed of or otherwise transferred any interests in any material
assets of Buyer;






(c)  

Not increased the compensation, bonus, commissions or fee arrangements payable
or to become payable by Buyer to its employees, except as consistent with its
past practices;






(d)

Not entered into, amended, modified or terminated any new or existing Contract
other than in the ordinary course of business or as otherwise mutually agreed by
the Parties; and






(e)

Not incurred any additional Indebtedness or accrued any additional liabilities
other than trade indebtedness incurred in the ordinary course of business
consistent with past practices or as otherwise mutually agreed by the Parties.




Section 4.22.  Not a Shell Company.  Buyer is not a “shell company” as that term
is defined under Rule 12b-2 of the Securities Exchange Act of 1934.




Section 4.23.  Cash Assets.  As of the date hereof, Buyer has cash in bank
accounts equal to approximately $266,692.



18


ARTICLE V

COVENANTS




Section 5.01. Conduct of Business Prior to the Closing.  From the Effective Date
until the Closing, except as otherwise provided in this Agreement or consented
to in writing by, as applicable, Buyer or Clearance and the Sellers (which
consent shall not be unreasonably withheld or delayed):








(i)

Sellers shall, and shall cause Clearance, to conduct the business of Clearance
in the ordinary course of the Clearance Business consistent with past practice
and use reasonable best efforts to maintain and preserve intact the current
organization and business of Clearance and to preserve the rights, goodwill and
relationships of its employees, customers, lenders, suppliers, regulators and
others having business relationships with Clearance and






(ii)

Buyer shall conduct the business of Buyer in the ordinary course of the Buyer
Business consistent with past practice and use reasonable best efforts to
maintain and preserve intact the current organization and business of Buyer and
to preserve the rights, goodwill and relationships of its employees, customers,
lenders, suppliers, regulators and others having business relationships with
Buyer.




Section 5.02. Buyer Diligence Review.  From the Effective Date until the
Closing, Clearance and Buyer shall (a) afford the other Parties and their
Representatives full and free access to and the right to inspect all of the Real
Property, properties, assets, premises, books and records, Contracts and other
documents and data related to Clearance and Buyer, as applicable, in a manner
that does not disrupt any business of Clearance or Buyer; (b) furnish the other
Parties and their Representatives with such financial, operating and other data
and information related to Clearance or Buyer as the other Parties or any of
their Representatives may reasonably request; and (c) instruct its
Representatives to cooperate with it’s the other Party’s investigation.




Section 5.03. No Solicitation of Other Bids.  Until the Closing Date, neither
Sellers nor Clearance will, nor shall Sellers or Clearance authorize or
encourage any investment bankers, consultants or other advisors to Sellers or
Clearance to, or permit any officer, director, employee, agent or other
representative of Sellers or Clearance to, solicit, initiate, or encourage
(including by way of furnishing non-public information) the submission of any
proposal or offer from any person (or participate in any negotiations of any
proposal or offer with any person or group other than Buyer and its Affiliates)
relating to any (i) acquisition of assets of Clearance, (ii) acquisition of
beneficial ownership of any shares of Clearance, or (iii) any merger,
consolidation, share exchange, business combination, recapitalization,
liquidation, dissolution or similar transaction involving Clearance (any such
proposal or offer an “Acquisition Proposal”). For purposes of clarity, in
response to any inquiry or other communication regarding an Acquisition Proposal
Sellers or Clearance may refer the person making the Acquisition Proposal to
this Section and state that Sellers and Clearance are subject to the
requirements of this Section, which referral shall not be a breach of this
Section.




Until the Closing Date, Buyer will not, and Buyer shall not authorize or
encourage any investment bankers, consultants or other advisors to Buyer to, or
permit any officer, director, employee, agent or other representative of Buyer
to, solicit, initiate, or encourage (including by way of furnishing non-public
information) the submission of any proposal or offer from any person (or
participate in any negotiations of any proposal or offer with any person or
group other than Clearance and its Affiliates) relating to any (i) acquisition
of assets of Buyer, (ii) acquisition of beneficial ownership of any shares of
Buyer, or (iii) any merger, consolidation, share exchange, business combination,
recapitalization, liquidation, dissolution or similar transaction involving
Buyer (any such proposal or offer an “Buyer Acquisition Proposal”). For purposes
of clarity, in response to any inquiry or other communication regarding an Buyer
Acquisition Proposal, Buyer may refer the person making the Buyer Acquisition
Proposal to this Section and state that Buyer is subject to the requirements of
this Section, which referral shall not be a breach of this Section.



19


Section 5.04. Notice of Certain Events.  From the date hereof until the Closing,
all parties shall promptly notify the other in writing of:






(i)

any fact, circumstance, event or action the existence, occurrence or taking of
which (A) has had, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect on it, (B) has resulted in, or could
reasonably be expected to result in, any representation or warranty made by it
hereunder not being materially true and correct or (C) has resulted in, or could
reasonably be expected to result in, the failure of any of the conditions set
forth in Section 7.02 to be satisfied;






(ii)

any notice or other communication from any Person alleging that the consent of
the Person is or may be required in connection with the transactions
contemplated by this Agreement;






(iii)

any notice or other communication from any Governmental Authority in connection
with the transactions contemplated by this Agreement; and






(iv)

any Actions commenced or, to that party’s Knowledge, threatened against,
relating to or involving or otherwise affecting that party that, if pending on
the Effective Date, would have been required to have been disclosed pursuant to
Section 3.11 or Section 4.14 (as applicable) or that relates to the consummation
of the transactions contemplated by this Agreement.




Section 5.06. [reserved]




Section 5.07. Confidentiality. From and after the Closing, each party shall, and
shall cause its Affiliates to, hold, and shall use its reasonable best efforts
to cause its or their respective Representatives to hold, in confidence any and
all information, whether written or oral, concerning it and the other parties,
except to the extent that such party can show that the information (a) is
generally available to and known by the public through no fault of its own, any
of its Affiliates or their respective Representatives; or (b) is lawfully
acquired by such party, any of its Affiliates or their respective
Representatives from and after the Closing from sources which are not prohibited
from disclosing such information by a legal, contractual or fiduciary
obligation. If a party or any of its Affiliates or their respective
Representatives are compelled to disclose any information by judicial or
administrative process or by other requirements of Law, that party shall
promptly notify the other parties in writing and shall disclose only that
portion of such information which it is advised by its counsel in writing is
legally required to be disclosed, provided that such party shall use reasonable
best efforts to obtain an appropriate protective order or other reasonable
assurance that confidential treatment will be accorded such information.




Section 5.08. Books and Records.






(a)

Retention of Clearance Records. In order to facilitate the resolution of any
claims made against or incurred by Sellers prior to the Closing, or for any
other reasonable purpose, for a period of five years after the Closing, Buyer
shall:






(i)         retain the books and records (including personnel files) of
Clearance relating to periods prior to the Closing in a manner reasonably
consistent with the prior practices of Clearance; and

 

(ii)        upon reasonable notice, afford the Representatives of Sellers
reasonable access (including the right to make, at Sellers’s expense,
photocopies), during normal business hours, to such books and records; provided,
however, that any books and records related to Tax matters shall be retained
pursuant to the periods set forth in Article VI.

(b)        Certain Access Restricted. Buyer shall be obligated to provide the
other party with access to any books or records (including personnel files)
pursuant to this Section 5.08 where such access would violate any Law.



20


ARTICLE VI

TAX MATTERS




Section 6.01. Tax Covenants.






(a)

Without the prior written consent of the other parties, which consent shall not
be unreasonably withheld or conditioned, no party  shall, to the extent it may
affect, or relate to, such party, make, change or rescind any Tax election,
amend any Tax Return or take any position on any Tax Return, take any action,
omit to take any action or enter into any other transaction that would have the
effect of increasing the Tax liability or reducing any Tax asset of such party
in respect of any Post-Closing Tax Period.






(b)

Sellers shall prepare, or cause to be prepared, all Tax Returns required to be
filed by Clearance after the Closing Date with respect to a Pre-Closing Tax
Period. Any such Tax Return shall be prepared in a manner consistent with past
practice (unless otherwise required by Law) and without a change of any election
or any accounting method and shall be submitted by Sellers to Buyer (together
with schedules, statements and, to the extent requested by Sellers, supporting
documentation) at least 30 days prior to the due date (including extensions) of
such Tax Return. If Buyer objects to any item on any such Tax Return, it shall,
within ten days after delivery of such Tax Return, notify Sellers in writing
that it so objects, specifying with particularity any such item and stating the
specific factual or legal basis for any such objection. If a notice of objection
shall be duly delivered, Buyer and Sellers shall negotiate in good faith and use
their reasonable best efforts to resolve such items. If Buyer and Sellers are
unable to reach such agreement within ten days after receipt by Sellers of such
notice, the disputed items shall be resolved by a nationally recognized
accounting firm selected by Sellers and reasonably acceptable to Buyer (the
“Accounting Referee”) and any determination by the Accounting Referee shall be
final. The Accounting Referee shall resolve any disputed items within twenty
days of having the item referred to it pursuant to such procedures as it may
require. If the Accounting Referee is unable to resolve any disputed items
before the due date for such Tax Return, the Tax Return shall be filed as
prepared by Sellers and then amended to reflect the Accounting Referee’s
resolution. The costs, fees and expenses of the Accounting Referee shall be
borne equally by Buyer and Sellers. The preparation and filing of any Tax Return
of Clearance that does not relate to a Pre-Closing Tax Period shall be
exclusively within the control of Buyer.






Section 6.02.

Termination of Existing Tax Sharing Agreements. Any and all existing Tax sharing
agreements (whether written or not) binding upon either of Clearance and Buyer
shall be terminated as of the Closing Date. After such date neither Buyer,
Clearance, Sellers nor any of their Affiliates and their respective
Representatives shall have any further rights or liabilities thereunder.






Section 6.03.

Tax Indemnification. Sellers shall indemnify Clearance and Buyer for (a) any
Loss paid by Buyer or Clearance after final determination attributable to any
breach of or inaccuracy in any representation or warranty made in Section 3.13
(determined without regard to any materiality qualifier or any scheduled items)
or covenant set forth in this Article VI; (b) all Taxes of Clearance or relating
to the business of Clearance for all Pre-Closing Tax Periods (determined in
accordance with Section 6.04 in the case of a Straddle Period); (c) all Taxes
for Pre-Closing Tax Periods of any member of any affiliated, combined,
consolidated, unitary or similar group with respect to any Taxes of which
Clearance is or was a member on or prior to the Closing Date by reason of
Treasury Regulation Section 1.1502-6(a) or any analogous or similar foreign,
state or local law; or (d) all Taxes for Pre-Closing Tax Periods of any other
Person for which Clearance is or has been liable as a transferee or successor,
by contract or otherwise; provided, however, no indemnification shall be due
until any tax items in dispute are finally resolved.




Buyer shall indemnify Sellers for (a) any Loss paid by Buyer after final
determination attributable to any breach of or inaccuracy in any representation
or warranty made in Section 4.16 (determined without regard to any materiality
qualifier or any scheduled items) or covenant set forth in this Article VI; (b)
all Taxes of Buyer or relating to the business of Buyer for all Pre-Closing Tax
Periods (determined in accordance with Section 6.04 in the case of a Straddle
Period); (c) all Taxes for Pre-Closing Tax Periods of any member of any
affiliated, combined, consolidated, unitary or similar group with respect to any
Taxes of which Buyer is or was a member on or prior to the Closing Date by
reason of Treasury Regulation Section 1.1502-6(a) or any analogous or similar
foreign, state or local law; or (d) all Taxes for Pre-Closing Tax Periods of any
other Person for which Buyer is or has been liable as a transferee or successor,
by contract or otherwise; provided, however, no indemnification shall be due
until any tax items in dispute are finally resolved.



21


Section 6.04. Contests. Each party agrees to give written notice to the other
parties within 20 days of the receipt of any written notice by such party or any
of its Affiliates which involves the assertion of any claim, or the commencement
of any Action, in respect of which an indemnity may be sought by that party
pursuant to this Article VI (a “Tax Claim”); provided, that failure to comply
with this provision shall not affect such party’s right to indemnification
hereunder for such Tax Claim except to the extent the other parties have been
prejudiced by such failure to comply. Sellers shall control the contest or
resolution of any Tax Claim, provided, however, that Sellers shall obtain the
prior written consent of Buyer (which consent shall not be unreasonably withheld
or delayed) before entering into any settlement of a claim or ceasing to defend
such claim; and, provided further, that Buyer shall be entitled to participate
in the defense of such claim and to employ counsel of its choice for such
purpose, the fees and expenses of which separate counsel shall be borne solely
by Buyer.




Section 6.05. Cooperation and Exchange of Information. Sellers and Buyer shall
provide each other with such cooperation and information as either of them
reasonably may request of the other in filing any Tax Return pursuant to this
Article VI or in connection with any audit or other proceeding in respect of
Taxes of Clearance. Such cooperation and information shall include providing
copies of relevant Tax Returns or portions thereof, together with accompanying
schedules, related work papers and documents relating to rulings or other
determinations by tax authorities. Each of Sellers and Buyer shall retain all
Tax Returns, schedules and work papers, records and other documents in its
possession relating to Tax matters of Clearance for any taxable period beginning
before the Closing Date until the expiration of the statute of limitations of
the taxable periods to which such Tax Returns and other documents relate,
without regard to extensions except to the extent notified by the other party in
writing of such extensions for the respective Tax periods. Prior to
transferring, destroying or discarding any Tax Returns, schedules and work
papers, records and other documents in its possession relating to Tax matters of
Clearance for any taxable period beginning before the Closing Date, Sellers or
Buyer (as the case may be) shall provide the other party with reasonable written
notice and offer the other party the opportunity to take custody of such
materials.




Section 6.06. Tax Treatment of Indemnification Payments. Any indemnification
payments pursuant to this Article VI shall be treated as an adjustment to the
Purchase Price by the parties for Tax purposes, unless otherwise required by
Law.




Section 6.07. Survival. Notwithstanding anything in this Agreement to the
contrary, the provisions of Section 3.13, Section 4.16 and this Article VI shall
survive for the full period of all applicable statutes of limitations (giving
effect to any waiver, mitigation or extension thereof) plus 60 days.



22


ARTICLE VII

CONDITIONS TO CLOSING




Section 7.01. Conditions to Obligations of All Parties. The obligations of each
party to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment, at or prior to the Closing, of Sellers and Clearance
having received all consents, authorizations, orders and approvals and Buyer
shall have received all consents, authorizations, orders and approvals, in each
case, in form and substance reasonably satisfactory to Buyer and Sellers, and no
such consent, authorization, order and approval shall have been revoked.

 

Section 7.02. Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Buyer’s waiver in Buyer’s discretion, at or prior to the
Closing, of each of the following conditions:






(a)

No Material Adverse Effects. Between the Effective Date and the Closing, there
shall be no Material Adverse Effect in the operations or condition of
Clearance’s assets or the financial condition or liabilities (as reflected in
Clearance’s Balance Sheet or otherwise) of Clearance other than such
expenditures, business arrangements and changes in operations as mutually agreed
by the parties prior to Closing and as provided in this Agreement. From the
Effective Date, there shall not have occurred any Material Adverse Effect, nor
shall any event or events have occurred that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.






(b)

Representation and Warranties. The representations and warranties of Sellers and
Clearance contained in this Agreement, the Assignment and the other Transaction
Documents and any certificate or other writing delivered pursuant hereto shall
be true and correct in all respects (in the case of any representation or
warranty qualified by materiality or Material Adverse Effect) or in all material
respects (in the case of any representation or warranty not qualified by
materiality or Material Adverse Effect) on and as of the date hereof and on and
as of the Closing Date with the same effect as though made at and as of such
date (except those representations and warranties that address matters only as
of a specified date, the accuracy of which shall be determined as of that
specified date in all respects).






(c)

Compliance. The parties shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement and each of the other Transaction Documents to be performed or
complied with by Sellers prior to or on the Closing Date; provided, that, with
respect to agreements, covenants and conditions that are qualified by
materiality, the parties shall have performed such agreements, covenants and
conditions, as so qualified, in all respects.






(d)

No Restraining Actions. No Action shall have been commenced against Buyer,
Sellers or Clearance, which would prevent the Closing. No injunction or
restraining order shall have been issued by any Governmental Authority, and be
in effect, which restrains or prohibits any contemplated transaction.






(e)

Delivery of Assignment. Sellers shall have duly executed and delivered the
Assignment to Buyer.






(f)  

Transaction Documents. The other Transaction Documents shall have been executed
and delivered and true and complete copies of the executed Transaction Documents
shall have been delivered to Buyer.






(g)

Receipt of Officer Certificates. Buyer shall have received a standard
certificate of a duly authorized officer of Clearance certifying the documents
and signatures for the Transaction and that each of the conditions set forth in
Section 7.02(a) and Section 7.02(b) have been satisfied.






(h)

Receipt of Clearance Good Standing Certificate. Clearance shall have delivered
to Buyer a good standing certificate from the secretary of state or similar
Governmental Authority of the jurisdiction under the Laws in which Clearance is
organized.






(i)

Notes. Clearance shall have delivered to Buyer the consents and assignments of
the Notes, as well as proof of termination of the Clearance stock option plan
and all options issued thereunder.



23


Section 7.03 Conditions to Obligations of Sellers. The obligations of Sellers to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Sellers’s waiver, at or prior to the Closing, of each of the
following conditions:






(a)

No Material Adverse Effects. Between the Effective Date and the Closing, there
shall be no Material Adverse Effect in the operations or condition of Buyer’s
assets or the financial condition or liabilities (as reflected in Buyer’s
Balance Sheet or otherwise) of Buyer other than such expenditures, business
arrangements and changes in operations as mutually agreed by the parties prior
to Closing and as provided in this Agreement. From the Effective Date, there
shall not have occurred any Material Adverse Effect, nor shall any event or
events have occurred that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.






(b)

Representations and Warranties. The representations and warranties of Buyer
contained in this Agreement, the other Transaction Documents and any certificate
or other writing delivered pursuant to this Agreement shall be true and correct
in all respects (in the case of any representation or warranty qualified by
materiality or Material Adverse Effect) or in all material respects (in the case
of any representation or warranty not qualified by materiality or Material
Adverse Effect) on and as of the Effective Date and on and as of the Closing
Date with the same effect as though made at and as of the Closing Date (except
those representations and warranties that address matters only as of a specified
date, the accuracy of which shall be determined as of that specified date in all
respects).






(c)

Compliance. Buyer shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement and each of the other Transaction Documents, to be performed or
complied with by it prior to or on the Closing Date; provided, that, with
respect to agreements, covenants and conditions that are qualified by
materiality, Buyer shall have performed such agreements, covenants and
conditions, as so qualified, in all respects.






(d)

No Restraining Actions. No injunction or restraining order shall have been
issued by any Governmental Authority, and be in effect, which restrains or
prohibits any material contemplated transaction. There shall be no pending or
threatened proceeding by Governmental Authority or, the knowledge of Sellers, by
any other third party, to materially restrain, prohibit or otherwise materially
interfere with or obtain substantial monetary damages (not otherwise covered by
insurance) in connection with the consummation of the transactions contemplated
herein.






(e)

Transaction Documents. The other Transaction Documents shall have been executed
and true and complete copies shall have been delivered to Sellers.






(f)

Officer’s Certificate. Sellers shall have received a certificate, dated the
Closing Date and signed by a duly authorized officer of Buyer, that each of the
conditions set forth in Section 7.03(a) and Section 7.03(b) has been satisfied.






(g)

Shares. Buyer shall have delivered the shares certificates in an amount equal to
the Purchase Price






(h)

Notes Assignment Agreements. Buyer shall have delivered executed assignment
agreements for Clearance’s Notes (totaling approximately $803,000).






(i)

Resignation Letter.  Buyer shall deliver to Clearance and the Sellers a
resignation letter of Jonathan Lindsay from his officer position of Chief
Executive Officer (in the form of Exhibit B hereto).






(j)

Board Resolutions. Buyer shall deliver to Clearance and Sellers a unanimous
board resolution of Buyer authorizing (a) the issuance of the Compensation
Shares, (b) accepting the resignation of Jonathan Lindsay as CEO, Secretary and
Chief Financial Officer and Chairman of the Board of Directors (but not as a
Director), (c) setting the size of the board at four members, (d) appointing
Shahbod Rastegar as a Director and the Chairman of the Board of Directors, Chief
Executive Officer and Secretary, (e) appointing Andrew Fleischer as Director,
Chief Financial Officer and Treasurer, (f) approving the transfer of the cash
assets described in Section 7.03(i), and (g) the assumption of notes issued by
Clearance convertible into shares of Clearance common stock totaling
approximately $803,000 and the issuance of the shares into which the Notes will
now be convertible.







Section 7.04

Post-Closing Covenant. Cash Transfer. Within five days of Closing, Buyer shall
provide Clearance and Sellers with proof of the initiation of the wire transfer
of all $150,000 of cash assets to the bank account of Clearance as set out
below:




Bank of America

15314 W. Sunset Blvd.

Pacific Palisades, CA 90272

Telephone: 310-573-4660




Routing # 026009593

Account # 325019006398

Swift Code: BOFAUS3N




Name of Company: Clearance.co

9190 W. Olympic Blvd.

Beverly Hills, CA 90212

Telephone: 310-459-6417



24


ARTICLE VIII

INDEMNIFICATION




Section 8.01. Survival. Subject to the limitations and other provisions of this
Agreement, the representations and warranties contained herein (other than any
representations or warranties contained in Section 3.13 and Section 4.16 which
are subject to Article VI) shall survive the Closing and shall remain in full
force and effect until the date that is two years from the Closing Date. All
covenants and agreements of the parties contained in this Agreement (other than
any covenants or agreements contained in Article VI which are subject to Article
VI) shall survive the Closing until completed or two years after Closing.
Notwithstanding the foregoing, any claims asserted in good faith with reasonable
specificity and in writing by notice from the non-breaching party to the
breaching party prior to the expiration date of the applicable survival period
shall not be barred by the expiration of the relevant representation or warranty
and the claims shall survive until finally resolved.




Section 8.02. Indemnification By Sellers. Subject to the other terms and
conditions of this Article VIII, Sellers shall indemnify and defend each of
Buyer and its Affiliates (including Clearance) and their respective
Representatives (collectively, the “Buyer Indemnitees”) against, and shall hold
each of them harmless from and against, and shall pay and reimburse each of them
for, any and all Losses incurred or sustained by, or imposed upon, the Buyer
Indemnitees based upon, arising out of, with respect to or by reason of:






(a)

any inaccuracy in or breach of any of the representations or warranties of
Sellers contained in this Agreement or in any certificate or instrument
delivered by or on behalf of Sellers pursuant to this Agreement (other than in
respect of Section 3.13, it being understood that the sole remedy for any such
inaccuracy in or breach thereof shall be pursuant to Article VI), as of the date
such representation or warranty was made or as if such representation or
warranty was made on and as of the Closing Date (except for representations and
warranties that expressly relate to a specified date, the inaccuracy in or
breach of which will be determined with reference to such specified date); or






(b)

any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Sellers pursuant to this Agreement (other than any breach or
violation of, or failure to fully perform, any covenant, agreement, undertaking
or obligation in Article VI, it being understood that the sole remedy for any
breach, violation or failure of Article VI shall be pursuant to Article VI).




Section 8.03. Indemnification By Buyer. Subject to the other terms and
conditions of this Article VIII, Buyer shall indemnify and defend each of
Sellers and its Affiliates and their respective Representatives (collectively,
the “Sellers Indemnitees”) against, and shall hold each of them harmless from
and against, and shall pay and reimburse each of them for, any and all Losses
incurred or sustained by, or imposed upon, the Sellers Indemnitees based upon,
arising out of, with respect to or by reason of:






(a)

any inaccuracy in or breach of any of the representations or warranties of Buyer
contained in this Agreement or in any certificate or instrument delivered by or
on behalf of Buyer pursuant to this Agreement (other than in respect of Section
4.16, it being understood that the sole remedy for any such inaccuracy in or
breach thereof shall be pursuant to Article VI), as of the date such
representation or warranty was made or as if such representation or warranty was
made on and as of the Closing Date (except for representations and warranties
that expressly relate to a specified date, the inaccuracy in or breach of which
will be determined with reference to such specified date); or






(b)

any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Buyer pursuant to this Agreement (other than any breach or
violation of, or failure to fully perform, any covenant, agreement, undertaking
or obligation in Article VI, it being understood that the sole remedy for any
breach, violation or failure of Article VI shall be pursuant to Article VI).




Section 8.04. Indemnification Procedures. The party making a claim under this
Article VIII is referred to as the “Indemnified Party”, and the party against
whom the claims are asserted under this Article VIII is referred to as the
“Indemnifying Party”.
 

25






(a)

Third Party Claims. If any Indemnified Party receives notice of the assertion or
commencement of any Action made or brought by any Person who is not a party to
this Agreement or an Affiliate of a party to this Agreement or a Representative
of the foregoing (a “Third Party Claim”) against the Indemnified Party with
respect to which the Indemnifying Party is obligated to provide indemnification
under this Agreement, the Indemnified Party shall give the Indemnifying Party
reasonably prompt written notice, but in any event not later than 30 calendar
days after receipt of the notice of the Third Party Claim. The failure to give
prompt written notice shall not, however, relieve the Indemnifying Party of its
indemnification obligations, except and only to the extent that the Indemnifying
Party forfeits rights or defenses by reason of the failure or the right to make
the claim has expired. The notice by the Indemnified Party shall describe the
Third Party Claim in reasonable detail, shall include copies of all material
written evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party. The Indemnifying Party shall have the right to participate in, or by
giving written notice to the Indemnified Party, to assume the defense of any
Third Party Claim at the Indemnifying Party’s expense and by the Indemnifying
Party’s own counsel, and the Indemnified Party shall cooperate in good faith in
the defense; provided, that if the Indemnifying Party is Sellers, the
Indemnifying Party shall not have the right to defend or direct the defense of
any Third Party Claim that (x) is asserted directly by or on behalf of a Person
that is a supplier or customer of Clearance, or (y) seeks an injunction or other
equitable relief against the Indemnified Party. In the event that the
Indemnifying Party assumes the defense of any Third Party Claim, subject to
Section 8.05(b), it shall have the right to take the action as it deems
necessary to avoid, dispute, defend, appeal or make counterclaims pertaining to
any Third Party Claim in the name and on behalf of the Indemnified Party. The
Indemnified Party shall have the right to participate in the defense of any
Third Party Claim with counsel selected by it subject to the Indemnifying
Party’s right to control the defense of the claim. The fees and disbursements of
the counsel shall be at the expense of the Indemnified Party, provided, that if
in the reasonable opinion of counsel to the Indemnified Party, (A) there are
legal defenses available to an Indemnified Party that are different from or
additional to those available to the Indemnifying Party; or (B) there exists a
conflict of interest between the Indemnifying Party and the Indemnified Party
that cannot be waived, the Indemnifying Party shall be liable for the reasonable
fees and expenses of counsel to the Indemnified Party in each jurisdiction for
which the Indemnified Party determines counsel is required. If the Indemnifying
Party elects not to compromise or defend the Third Party Claim, fails to
promptly notify the Indemnified Party in writing of its election to defend as
provided in this Agreement, or fails to diligently prosecute the defense of the
Third Party Claim, the Indemnified Party may, subject to Section 8.04(b), pay,
compromise, defend the Third Party Claim and seek indemnification for any and
all Losses based upon, arising from or relating to the Third Party Claim.
Sellers and Buyer shall cooperate with each other in all reasonable respects in
connection with the defense of any Third Party Claim, including making available
(subject to the provisions of Section 5.07) records relating to such Third Party
Claim and furnishing, without expense (other than reimbursement of actual
out-of-pocket expenses) to the defending party, management employees of the
non-defending party as may be reasonably necessary for the preparation of the
defense of such Third Party Claim.






(b)

Settlement of Third Party Claims. Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall not enter into settlement of any Third
Party Claim without the prior written consent of the Indemnified Party, except
as provided in this Section 8.04(b). If a firm offer is made to settle a Third
Party Claim without leading to liability or the creation of a financial or other
obligation on the part of the Indemnified Party and provides, in customary form,
for the unconditional release of each Indemnified Party from all liabilities and
obligations in connection with such Third Party Claim and the Indemnifying Party
desires to accept and agree to the offer, the Indemnifying Party shall give
written notice to that effect to the Indemnified Party. If the Indemnified Party
fails to consent to the firm offer within ten days after its receipt of the
notice, the Indemnified Party may continue to contest or defend the Third Party
Claim and in such event, the maximum liability of the Indemnifying Party as to
the Third Party Claim shall not exceed the amount of the settlement offer. If
the Indemnified Party fails to consent to the firm offer and also fails to
assume defense of such Third Party Claim, the Indemnifying Party may settle the
Third Party Claim upon the terms set forth in the firm offer to settle such
Third Party Claim. If the Indemnified Party has assumed the defense pursuant to
Section 8.04(a), it shall not agree to any settlement without the written
consent of the Indemnifying Party (which consent shall not be unreasonably
withheld or delayed).






(c)

Direct Claims. Any Action by an Indemnified Party on account of a Loss which
does not result from a Third Party Claim (a “Direct Claim”) shall be asserted by
the Indemnified Party giving the Indemnifying Party reasonably prompt written
notice of the Direct Claim, but in any event not later than 30 days after the
Indemnified Party becomes aware of such Direct Claim. The failure to give the
prompt written notice shall not, however, relieve the Indemnifying Party of its
indemnification obligations, except if the right to indemnification shall have
expired, and except only to the extent that the Indemnifying Party forfeits
rights or defenses by reason of the failure. The notice by the Indemnified Party
shall describe the Direct Claim in reasonable detail, shall include copies of
all material written evidence and shall indicate the estimated amount, if
reasonably practicable, of the Loss that has been or may be sustained by the
Indemnified Party. The Indemnifying Party shall have 30 days after its receipt
of the notice to respond in writing to such Direct Claim. The Indemnified Party
shall allow the Indemnifying Party and its professional advisors to investigate
the matter or circumstance alleged to give rise to the Direct Claim, and whether
and to what extent any amount is payable in respect of the Direct Claim and the
Indemnified Party shall assist the Indemnifying Party’s investigation by giving
the information and assistance (including access to Clearance’s premises and
personnel and the right to examine and copy any accounts, documents or records)
as the Indemnifying Party or any of its professional advisors may reasonably
request. If the Indemnifying Party does not so respond within the 30 day period,
the Indemnifying Party shall be deemed to have rejected the claim, in which case
the Indemnified Party shall be free to pursue the remedies as may be available
to the Indemnified Party on the terms and subject to the provisions of this
Agreement.






(d)

Cooperation. Upon a reasonable request by the Indemnifying Party, each
Indemnified Party seeking indemnification under this Agreement in respect of any
Direct Claim, hereby agrees to consult with the Indemnifying Party and act
reasonably to take actions reasonably requested by the Indemnifying Party in
order to attempt to reduce the amount of Losses in respect of the Direct Claim.
Any costs or expenses associated with taking the actions shall be included as
Losses.






(e)

Tax Claims. Notwithstanding any other provision of this Agreement, (a) the
control of any claim, assertion, event or proceeding in respect of Taxes of
Clearance (including, but not limited to, any claim in respect of a breach of
the representations and warranties in Section 3.13 or any breach or violation of
or failure to fully perform any covenant, agreement, undertaking or obligation
in Article VI) and (b) the control of any claim, assertion, event or proceeding
in respect of Taxes of Clearance (including, but not limited to, any claim in
respect of a breach of the representations and warranties in Section 3.13 or any
breach or violation of or failure to fully perform any covenant, agreement,
undertaking or obligation in Article VI), both of which shall be governed
exclusively by Article VI.



26


Section 8.05. Payments. Once a Loss is agreed to by the Indemnifying Party or
finally adjudicated to be payable pursuant to this Article VIII, the
Indemnifying Party shall satisfy its obligations within 15 Business Days of the
final, non-appealable adjudication by wire transfer of immediately available
funds. The Buyer and Sellers agree that should an Indemnifying Party not make
full payment of any of the obligations within the 15 Business Day period, any
amount payable shall accrue interest from and including the date of agreement of
the Indemnifying Party or final, non-appealable adjudication to but excluding
the date the payment has been made at a rate per annum equal to 10%. The
interest shall be calculated daily on the basis of a 365 day year and the actual
number of days elapsed, without compounding.




Section 8.06. Tax Treatment of Indemnification Payments. All indemnification
payments made under this Agreement, unless specifically provided otherwise,
shall be treated by the parties as an adjustment to the Purchase Price for Tax
purposes, unless otherwise required by Law.




Section 8.07. Effect of Investigation. The representations, warranties and
covenants of the Indemnifying Party, and the Indemnified Party’s right to
indemnification, shall not be affected or deemed waived by reason of any
investigation made by or on behalf of the Indemnified Party (including by any of
its Representatives) or by reason of the fact that the Indemnified Party or any
of its Representatives should have known that any such representation or
warranty is, was or might be inaccurate.




Section 8.08. Exclusive Remedies. Subject to Section 10.11, the parties
acknowledge and agree that their sole and exclusive remedy with respect to any
and all claims (other than claims arising from fraud, criminal activity or
willful misconduct on the part of a party in connection with the transactions
contemplated by this Agreement) for any breach of any representation, warranty,
covenant, agreement or obligation set forth in this Agreement or otherwise
relating to the subject matter of this Agreement, shall be pursuant to the
indemnification provisions set forth in Article VI and this Article VIII. In
furtherance of the foregoing, each party hereby waives, to the fullest extent
permitted under Law, any and all rights, claims and causes of action for any
breach of any representation, warranty, covenant, agreement or obligation set
forth in this Agreement or otherwise relating to the subject matter of this
Agreement it may have against the other parties and their Affiliates and each of
their respective Representatives arising under or based upon any Law, except
pursuant to the indemnification provisions set forth in Article VI and this
Article VIII. Nothing in this Section 8.08 shall limit any Person’s right to
seek and obtain any equitable relief to which any Person shall be entitled or to
seek any remedy on account of any party’s fraudulent, criminal or intentional
misconduct.



27




ARTICLE IX

TERMINATION




Section 9.01. Termination. This Agreement may be terminated at any time prior to
the Closing:






(a)

by the mutual written consent of Sellers and Buyer;




(b)

by Buyer by written notice to Sellers if, Buyer is not then in material breach
of any provision of this Agreement and there has been a material breach, or
inaccuracy in a representation or warranty under Article III by Sellers or a
material failure to perform any covenant made by Sellers pursuant to this
Agreement that would give rise to the failure of any of the conditions specified
in Article VII and such breach, inaccuracy or failure has not been cured by
Sellers within ten (10) days of Sellers’s receipt of written notice of the
breach from Buyer.

 



(c)

by Sellers by written notice to Buyer if Sellers is not then in material breach
of any provision of this Agreement and there has been a breach, inaccuracy in or
failure to perform any representation, warranty, covenant or agreement made by
Buyer pursuant to this Agreement that would give rise to the failure of any of
the conditions specified in Article VII and the breach, inaccuracy or failure
has not been cured by Buyer within ten days of Buyer’s receipt of written notice
of the breach from Sellers; or






(d)

by Buyer or Sellers in the event that (i) there shall be any Law that makes
consummation of the transactions contemplated by this Agreement illegal or
otherwise prohibited or (ii) any Governmental Authority shall have issued a
Governmental Order restraining or enjoining the transactions contemplated by
this Agreement, and the Governmental Order shall have become final and
non-appealable.




Section 9.02. Effect of Termination. In the event of the termination of this
Agreement in accordance with this Article, this Agreement shall forthwith become
void and there shall be no liability on the part of any party hereto except that
nothing in this Agreement shall relieve any party to this Agreement from
liability for any willful breach of any provision of this Agreement.



28







ARTICLE X MISCELLANEOUS




Section 10.01. Expenses. Except as otherwise expressly provided in this
Agreement, all costs and expenses, including, without limitation, fees and
disbursements of counsel, financial advisors and accountants, incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring the costs and expenses, whether or not the Closing
shall have occurred.




Section 10.02. Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient or (d) on the third day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. The communications must be sent to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 10.02):




If to Sellers/Clearance: Attn. Shahbod Rastegar

 9190 W. Olympic Blvd.

 Beverly Hills, CA 90212

 Telephone: 310-459-6417









with a copy to:

 William S. Rosenstadt

 Sanders Ortoli Vaughn-Flam Rosenstadt LLP

 501 Madison Avenue

 New York, NY 10022

 212-588-0022

 wsr@sovrlaw.com






If to Buyer:

Development Capital Group, Inc.

6815 BISCAYNE BLVD., SUITE 419

MIAMI FL 33138




with a copy to:




Scott Olson, Esq.

sdoesq@gmail.com



29


Section 10.03. Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Disclosure Schedules and Exhibits mean the Articles
and Sections of, and Disclosure Schedules and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means the
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by its provisions; and (z) to a
statute means the statute as amended from time to time and includes any
successor legislation and any regulations promulgated under the statute. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The Disclosure Schedules and Exhibits
referred to in this Agreement shall be construed with, and as an integral part
of, this Agreement to the same extent as if they were set forth verbatim herein.




Section 10.04. Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.




Section 10.05. Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable the term or provision in
any other jurisdiction. Upon a determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
contemplated transactions are consummated as originally contemplated to the
greatest extent possible.




Section 10.06. Entire Agreement. This Agreement and the other Transaction
Documents constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained in this Agreement, and
supersede all prior and contemporaneous understandings and agreements, both
written and oral, with respect to the subject matter. In the event of any
inconsistency between the statements in the body of this Agreement and those in
the

other Transaction Documents, the Exhibits and Disclosure Schedules (other than
an exception expressly set forth in the Disclosure Schedules), the statements in
the body of this Agreement will control.




Section 10.07. Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties to this Agreement and their respective
successors and permitted assigns. Neither party may assign its rights or
obligations under this Agreement without the prior written consent of the other
party, which consent shall not be unreasonably withheld or delayed.
Notwithstanding the foregoing, the Buyer may assign its rights or obligations
under this Agreement to a wholly-owned subsidiary of the Buyer without the prior
written consent of Sellers. No assignment shall relieve the assigning party of
any of its obligations under this Agreement.




Section 10.08. No Third-party Beneficiaries. Except as provided in Section 6.03
and Article VIII, this Agreement is for the sole benefit of the parties to this
Agreement and their respective successors and permitted assigns and nothing in
this Agreement, express or implied, is intended to or shall confer upon any
other Person or entity any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.




Section 10.09. Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party to this Agreement. No waiver by any party of any of the provisions of this
Agreement shall be effective unless explicitly set forth in writing and signed
by the party so waiving. No waiver by any party shall operate or be construed as
a waiver in respect of any failure, breach or default not expressly identified
by the written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver of this Agreement; nor shall any
single or partial exercise of any right, remedy, power or privilege under this
Agreement preclude any other or further exercise of this Agreement or the
exercise of any other right, remedy, power or privilege.



30


Section 10.10. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.






(a)

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of California without giving effect to any choice or
conflict of law provision or rule (whether of the State of California or any
other jurisdiction) that would cause the application of Laws of any jurisdiction
other than those of the State of California.






(b)

ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE CONTEMPLATED TRANSACTIONS MAY
BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA OR THE
COURTS OF THE STATE OF CALIFORNIA IN EACH CASE LOCATED IN THE COUNTY OF LOS
ANGELES, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
THOSE COURTS IN ANY SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS,
NOTICE OR OTHER DOCUMENT BY MAIL TO A PARTY’S ADDRESS SET FORTH IN THIS
AGREEMENT SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER
PROCEEDING BROUGHT IN ANY OF THOSE COURTS. THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION
OR ANY PROCEEDING IN THOSE COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD
OR CLAIM IN ANY OF THOSE COURTS THAT THE SUIT, ACTION OR PROCEEDING BROUGHT IN
ANY OF THOSE COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.






(c)

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS OR THE CONTEMPLATED TRANSACTIONS. EACH PARTY TO THIS
AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE OTHER PARTY WOULD NOT
SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) THE
PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) THE PARTY MAKES THIS
WAIVER VOLUNTARILY, AND (D) THE PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
Section 10.10(c).




Section 10.11. Specific Performance. The parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with its terms and that the parties shall be entitled to specific performance of
the terms of this Agreement, in addition to any other remedy to which they are
entitled at law or in equity.




Section 10.12. Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.



31




ARTICLE XI

Directors




Section 11.01.  Representations and Warranties. Each of the Directors represents
in his individual capacity that the representations and warranties of Buyer are
complete and accurate as of the date that they were made.




Section 11.02.  Covenants. To the best of their ability, each Director agrees
that he shall use his best efforts to cause Buyer to undertake those action that
Buyer has agreed to take in connection with this Agreement and to refrain from
taking all actions that Buyer has agreed not to take in connection with this
Agreement.  Each Director agrees that, except for the transfer of funds to
Clearance to take place upon Closing, he shall take none of the following
actions between Closing and his resignation on the date set out in the
Resignation Letters:






(a)

cause Buyer or any of its subsidiaries to take on additional liabilities,
including the issuance of debt and the entry into contracts;






(b)

cause the Buyer or any of its subsidiaries to transfer any assets, including the
Buyer Intellectual Property, cash and any property;






(c)

cause the Buyer or any of its subsidiaries to issue any securities, including
debt, equity or any securities convertible into debt or equity;






(d)

rescind or revoke the resignation of Jonathan Lindsay as CEO or the acceptance
thereof;






(e)

remove or appoint any officers or directors of Buyer or any of its subsidiaries
(other than as set out herein).







IN WITNESS WHEREOF, the parties to this Agreement have caused this Agreement to
be executed as of the date below by their respective duly authorized officers.




Sellers:




Seller Name

Shares Owned by Seller

Compensation Shares to be Issued to Seller

 

 

 

Invictus Labs, Inc


 

/s/ Brian Muir

Date: March 31, 2014

750,000

5,400,000

 

 

 

Shahbod Rastegar

 

/s/ Shahbod Rastegar
Date: March 31, 2014

6,250,000

45,000,000

 

 

 

Paul Skinner

 

/s/ Paul Skinner

Date: March 31, 2014

1,000,000

7,200,000

 

 

 

Tropic Management Systems, Ltd.

 

/s/ Kevin Wall

Date: March 31, 2014

1,000,000

7,200,000

 

 

 

Vistra Trust (Singapore) PTE. LIMITED

as trustee of the Spinel Trust

 

/s/ Bryan Goh

/s/ Tan Yie Ying

Date: March 31, 2014

1,000,000

7,200,000

 

 

 

Robert Reist

 

/s/ Robert Reist

Date: March 31, 2014

73,291

527,695

 

 

 

SMED Capital Corp.

 

/s/ Kristian Andresen

Date: March 31, 2014

694,450

5,000,040


 

32


IN WITNESS WHEREOF, the parties to this Agreement have caused this Agreement to
be executed as of the date first written above by their respective duly
authorized officers.







Clearance:




Clearance.co,

a California corporation




/s/ Shahbod Rastegar
________________________

Shahbod Rastegar

President and sole director










Buyer:




Developmental Capital Group, Inc.,

a Florida corporation




/s/ Joseph Ricard
_______________________

Joseph Ricard

President







Directors of Buyer:










/s/ Johnathan Lindsay
___________________

Jonathan Lindsay










/s/ Joseph Ricard


___________________

Joseph Ricard





33







Exhibit A

Form of Assignment






 

Exhibit B

Form of Resignation Letter







34